No. 14372
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1978


JOHN H. DOBLE, SR.,
         Plaintiff and Respondent,
     -vs-
CAROLE PATRICIA TALBOTT, et al.,
         Defendants and Appellants.
.......................................
                        No. 14345
HAROLD FULLER et al.,
         Plaintiff,
    -vs-
JOHN H. DOBLE, et ux, et al.,
         Defendants.
........................................
                        No.14363
JOHN W. DOBLE, et ux, et al.,
         Plaintiffs and Appellants,
   -vs-
BONNERS FERRY LUMBER COMPANY, LIMITED,
a corporation, et al.,
         Defendants and Respondents.


Appealed from:    District Court of the Nineteenth and
                   Eleventh Judicial Districts
                  Honorable Robert C. Sykes, Presiding Judge
Counsel of Record:
   For Appellants:

        H. James Oleson argued, Kalispell, Montana
   For Respondents:
        McGarvey, Lence and Heberling, Kalispell, Montana
        Dale L. McGarvey argued, Kalispell, Montana
        John M. Schiltz argued, Kalispell, Montana
        Murray, Donahue and Kaufman, Kalispell, Montana
        Geroge Best argued, Kalispell, Montana
        Murphy, Robinson, Heckathorn and Phillips, Kalispell,
         Montana
        Lawrence H. Sverdrup, Libby, Montana


                                   Submitted:     October 12, 1978
                                      Decided:   JAN 1   1gn-
Mr.    J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.

        These t h r e e a c t i o n s were c o n s o l i d a t e d f o r a p p e a l by

o r d e r of t h i s Court on May 31, 1978.                   Each a r i s e s from t h e

c o n t r o v e r s y between C a r o l e T a l b o t t e t a l . ,    judgment c r e d i t o r s ,

and John H.        Doble, a judgment d e b t o r .             O August 1 3 , 1976,
                                                                n

C a r o l e T a l b o t t and h e r minor c h i l d r e n o b t a i n e d a wrongful

d e a t h judgment i n f e d e r a l d i s t r i c t c o u r t a g a i n s t John H.

Doble i n t h e amount of $450,000.                    This sum was subsequently

reduced t o $225,000.



C U E NO.
 A S            14345     --   PRIORITY O CREDITORS
                                         F

        The c o n t r o v e r s y i n t h i s c a u s e c e n t e r s on a determina-

t i o n of c r e d i t o r s ' p r i o r i t i e s made by t h e D i s t r i c t Court of

t h e Eleventh J u d i c i a l D i s t r i c t .     O A p r i l 27, 1 9 7 7 , t h e
                                                      n

D i s t r i c t Court o r d e r e d t h e p r i o r i t i e s of two Doble c r e d i t o r s ,

t h e Conrad N a t i o n a l Bank and t h e F i r s t N a t i o n a l Bank of

Eureka a s f i r s t and second r e s p e c t i v e l y .             Both banks were

p l a i n t i f f s i n a s u i t a g a i n s t Doble s e e k i n g s a t i s f a c t i o n on

promissory n o t e s which t h e y had i s s u e d t o him d u r i n g 1976.

T h i s o r d e r , however, made no mention of C a r o l e T a l b o t t ' s

judgment a g a i n s t Doble.           O May 3, 1977, t h e D i s t r i c t Court
                                         n

e n t e r e d an amended o r d e r , adding a paragraph which i n d i c a t e d

t h a t C a r o l e T a l b o t t had a judgment a g a i n s t John H.            Doble,

and o r d e r e d t h a t judgment i n f e r i o r t o t h e c l a i m s of t h e

banks.      O February 8, 1978, T a l b o t t ' s a t t o r n e y p r e s e n t e d a
             n

motion t o have t h e May 3 , 1977 d e c r e e e s t a b l i s h i n g p r i -

o r i t i e s among t h e c r e d i t o r s s e t a s i d e on t h e ground t h a t
T a l b o t t was given no n o t i c e h e r r i g h t s were t o be determined.

O February 27, 1978, t h e ~ i s t r i c Court o r d e r e d t h e May 3 ,
 n                                       t

1977 o r d e r s e t a s i d e " i n s o f a r a s any e f f e c t on t h e r i g h t s of

Carolyn [ s i c ] P a t r i c i a T a l b o t t a r e concerned."
         O a p p e a l , T a l b o t t s e e k s t o have t h e o r d e r s of May 3
          n

and A p r i l 27 s e t a s i d e s o t h e t h r e e c r e d i t o r s may r e e s t a b -

l i s h t h e i r r e l a t i v e p r i o r i t i e s i n a s i n g l e proceeding.

T a l b o t t and Doble have agreed t o a remand t o t h e D i s t r i c t

C o u r t , and t h e banks involved do n o t o b j e c t t o a remand.

T h e r e f o r e , Cause No. 14345 i s remanded t o t h e D i s t r i c t Court

s o a l l t h e John H.         Doble c r e d i t o r s may l i t i g a t e t h e i r r e l a -

t i v e p r i o r i t i e s i n a s i n g l e proceeding.             The p r i o r i t i e s a s

e s t a b l i s h e d on A p r i l 27 and May 3, 1977, a r e hereby s e t

aside.



C U E NO.
 A S             14372     --   I N J U N C T I O N O SHERIFF'S SALE
                                                     F

        C a r o l e T a l b o t t a p p e a l s from an o r d e r of t h e D i s t r i c t

C o u r t , d a t e d A p r i l 11, 1978, permanently e n j o i n i n g h e r from

proceeding on a w r i t of e x e c u t i o n on h e r judgment a g a i n s t

Doble.       O August 2 9 , 1977, T a l b o t t f i l e d h e r f e d e r a l judg-
              n

ment a g a i n s t Doble i n t h e Nineteenth J u d i c i a l D i s t r i c t Court

and o b t a i n e d a w r i t of e x e c u t i o n on t h e judgment.                  Her

a t t o r n e y prepared n o t i c e of a s h e r i f f ' s s a l e i n t h e Eleventh

J u d i c i a l D i s t r i c t of John H.       Doble's i n t e r e s t i n t h e con-

t r a c t f o r deed and had t h e d a t e of s a l e s e t f o r October 11,

1977.

        O t h a t d a t e , however, Doble's a t t o r n e y f i l e d a com-
         n

p l a i n t i n D i s t r i c t Court a s k i n g t h a t t h e s h e r i f f ' s s a l e be

e n j o i n e d on v a r i o u s grounds, i n c l u d i n g t h a t t h e d a t e of t h e

c o n t r a c t on t h e s h e r i f f ' s s a l e n o t i c e was wrong, t h a t t h e
wrong form of n o t i c e was used ( r e a l p r o p e r t y r a t h e r t h a n

p e r s o n a l t y ) , t h a t t h e judgment c r e d i t o r had f a i l e d t o pay

t h e p r i o r s e c u r i t y i n t e r e s t s b e f o r e l e v y i n g ( s e c t i o n 93-

4338, R.C.M.          1 9 4 7 ) , and t h a t t h e r e was no proper levy.                       Due

t o t h e s e a l l e g e d d e f e c t s , t h e D i s t r i c t Court e n j o i n e d t h e
sale under a temporary restraining order issued the same day
and ordered a show cause hearing for October 18 to determine
whether the sale should be permanently enjoined.     Finally,
the District Court ordered that copies of the complaint be
served on defendants, Carole Talbott, and the Flathead
County sheriff.    Doble's attorney hand delivered copies of
the complaint and temporary restraining order and show cause
order to the sheriff and to Talbott's attorney.
     After various delays an attorney's conference was
scheduled for April 11, 1978.    Following the conference the
District Court made an order reciting that Talbott's attor-
ney was present and that he "[represented] to the Court that
Defendants Talbott do not intend to proceed further on the
writ in question   . . ."   The court then ordered that a
permanent injunction be granted on the writ of execution,
that the sheriff be dismissed from the action - that
                                              and
Talbott's right to proceed on a new writ was "in no way pre-
judiced".
     On April 24 Talbott's attorney filed a motion for re-
consideration of the April 11 order, alleging that the
service of process on him was not adequate as service on his
client, that the order was void because no hearing was held
on the merits, and that he did not say that he did not
intend to proceed on the August 29, 1977, writ of execution,
but that "in - likelihood" he would not proceed.
          - all                                        (On

June 8 following Talbott's notice of appeal, ~oble'sattor-
neys filed an affidavit that ~albott'slawyer said his
client did not intend to proceed on the writ.)
     Following the District Court's denial of Talbott's
motion to reconsider, Talbott applied to this Court on May
19 for a writ of supervisory control which was denied on May

31 (Cause No. 14319) with directions to proceed by appeal.
         T a l b o t t a r g u e s on a p p e a l t h a t t h e s e r v i c e of p r o c e s s on
h e r a t t o r n e y was i n s u f f i c i e n t r e n d e r i n g t h e D i s t r i c t C o u r t ' s

~ p r i 11, 1978 o r d e r v o i d f o r l a c k of j u r i s d i c t i o n and t h a t
        l

t h e i n j u n c t i o n i s v o i d because t h e D i s t r i c t Court f a i l e d t o

hold a h e a r i n g o r t a k e evidence j u s t i f y i n g such an o r d e r .

        The D i s t r i c t C o u r t ' s o r d e r e n j o i n i n g t h e s h e r i f f ' s s a l e

e x p r e s s l y p l a c e s no p r e j u d i c e on T a l b o t t ' s r i g h t t o proceed

under a new w r i t .           The s t a t u t e of l i m i t a t i o n s f o r a c t i o n s on

judgments i s t e n y e a r s .           S e c t i o n 93-2602,        R.C.M.      1947.

D o b l e ' s a t t o r n e y sought and o b t a i n e d an i n j u n c t i o n a g a i n s t

e x e c u t i o n on t h e August 2 9 , 1977 w r i t n o t a s an a t t e m p t t o

s h e l t e r t h e proceeds of t h e c o n t r a c t f o r deed from a l e g i t i m a t e

execution, but r a t h e r t o prevent the undesirable.                              conse-

quences of a s h e r i f f ' s s a l e which f a i l e d t o t a k e a c c o u n t of

p r i o r secured i n t e r e s t s - - t h a t    i s , t h e s e c u r i t y i n t e r e s t s of

t h e Conrad Bank and t h e F i r s t N a t i o n a l Bank of Eureka.

        T a l b o t t ' s a t t o r n e y contends t h e i n j u n c t i o n was n o t

e f f e c t i v e a s t o h i s c l i e n t due t o improper s e r v i c e of p r o c e s s .

D o b l e ' s a t t o r n e y hand d e l i v e r e d a copy of t h e complaint and

r e s t r a i n i n g o r d e r and show c a u s e o r d e r t o T a l b o t t ' s a t t o r n e y

o n l y one week a f t e r T a l b o t t ' s a t t o r n e y had prepared n o t i c e

of t h e s h e r i f f ' s s a l e .    T a l b o t t a r g u e s t h a t such hand de-

l i v e r y t o t h e a t t o r n e y was n o t adequate s e r v i c e on h i s

c l i e n t a s he was n o t a g e n e r a l a g e n t f o r h e r , c i t i n g            and v .

Hand ( 1 9 5 7 ) , 131 Mont. 571, 312 P.2d 990, and Kraus v .

T r e a s u r e B e l t Mining Co.         ( 1 9 6 5 ) , 1 4 6 Mont. 432, 408 ~ . 2 d

151.      These c a s e s a r e d i s t i n g u i s h a b l e from t h e p r e s e n t

m a t t e r and do n o t r u l e o u t s e r v i c e of p r o c e s s on an a t t o r n e y

a s a means of o b t a i n i n g j u r i s d i c t i o n over a c l i e n t .             I n Hand
t h e s e r v i c e of p r o c e s s on an a t t o r n e y was h e l d i n a d e q u a t e

because i t was on a s e n i o r member of a law f i r m who knew
n o t h i n g a b o u t t h e d e f e n d a n t ' s c a s e , who had n o t a p p e a r e d i n

any manner a s a n a t t o r n e y of r e c o r d i n t h e d e f e n d a n t ' s

a f f a i r , and whose f i r m had n o t " i n any manner a p p e a r e d a s

r e s p o n d e n t ' s a t t o r n e y s of r e c o r d . "    1 3 1 Mont. a t 575, 312

P.2d a t 992.            I n Kraus t h e s e r v i c e o f p r o c e s s was on a

former employee of a n o u t - o f - s t a t e                 mining company who had no

a c c e s s t o t h e c l o s e d mine p r e m i s e s , who w a s r e c e i v i n g unem-

ployment compensation a t t h e time of s e r v i c e , and who t o l d

t h e s e r v i n g s h e r i f f t h a t he no l o n g e r h a d ' any c o n n e c t i o n

w i t h t h e mining company.                 Under t h e s e c i r c u m s t a n c e s s e r v i c e

of p r o c e s s was n o t a d e q u a t e under Rule 4D(2) ( e ) ( i ) as s e r -

v i c e upon a "managing o r g e n e r a l a g e n t " of t h e company.                          146

Mont. a t 436, 408 P.2d a t 153.

        I n the present case the attorney's relationship t o the

c l i e n t and t o t h e s u b j e c t m a t t e r of t h e a c t i o n i s much

closer.        D o b l e ' s c i t a t i o n t o United S t a t e s v . B o s u r g i (S.D.

N.Y.    1 9 7 2 ) , 343 F. Supp. 815, i s h e l p f u l i n t h a t b o t h t h e

f a c t s and a p p l i c a b l e l a w a r e c l o s e r , t o t h e m a t t e r a t i s s u e .

I n B o s u r g i t h e d e f e n d a n t s o u g h t t o v a c a t e s e r v i c e of p r o c e s s

upon it under Rule 1 2 ( b ) , Fed.R.Civ.P.,                         alleging t h a t its

a t t o r n e y was n o t a n " a g e n t a u t h o r i z e d by a p p o i n t m e n t     . . .
t o r e c e i v e s e r v i c e of p r o c e s s . "      343 F.Supp.        a t 816.       The

d e f e n d a n t (SAICI), a c l a i m a n t of a fund which B o s u r g i had

recovered i n a s e p a r a t e a c t i o n , f i l e d an a c t i o n i n s t a t e

c o u r t i n N e w York c l a i m i n g t h a t i t was r i g h t f u l l y e n t i t l e d

t o t h e p r o c e e d s of B o s u r g i ' s fund.           Meanwhile t h e U n i t e d

S t a t e s had f i l e d a n a c t i o n i n f e d e r a l c o u r t s e e k i n g t o

f o r e c l o s e on t a x l i e n s which i t h e l d on t h e fund.

        Thus, t h e U n i t e d S t a t e s named SAICI as a n a d d i t i o n a l

d e f e n d a n t i n i t s f o r e c l o s u r e a c t i o n and s e r v e d p r o c e s s on

t h e s e n i o r p a r t n e r of t h e law f i r m which r e p r e s e n t e d SAICI
i n its s t a t e court action.                In declaring t h i s action valid

s e r v i c e of p r o c e s s , t h e f e d e r a l d i s t r i c t c o u r t f i r s t n o t e d

t h e l i m i t a t i o n s on s e r v i c e of p r o c e s s on a n a t t o r n e y :

         "An a t t o r n e y , s o l e l y by r e a s o n of h i s c a p a c i t y
        as a n a t t o r n e y , d o e s n o t t h e r e b y become h i s
        c l i e n t ' s a g e n t a u t h o r i z e d by ' a p p o i n t m e n t...
        t o r e c e i v e s e r v i c e of p r o c e s s . '        Nor i s t h e
        f a c t t h a t an attorney represents h i s c l i e n t i n
        a completely u n r e l a t e d l i t i g a t i o n s u f f i c i e n t t o
        e s t a b l i s h t h e r e q u i s i t e a u t h o r i t y . What i s
        necessary i s t h a t it appear t h a t t h e a t t o r n e y
        w a s authorized, e i t h e r expressly o r impliedly,
        t o r e c e i v e s e r v i c e of p r o c e s s f o r h i s c l i e n t .
        And i f such agency i s t o be i m p l i e d , it must
        be i m p l i e d from a l l t h e c i r c u m s t a n c e s accom-
        panying t h e a t t o r n e y ' s a p p o i n t m e n t which i n d i -
        c a t e t h e e x t e n t of a u t h o r i t y t h e c l i e n t intended
        t o confer."           3 4 3 F.Supp. a t 817-18.

        Y e t i n t h a t c a s e , a s i n t h e p r e s e n t o n e , t h e matter a t

i s s u e w a s n o t " c o m p l e t e l y u n r e l a t e d " t o t h e matter i n which

t h e a t t o r n e y s w e r e a l r e a d y a c t i v e l y r e p r e s e n t i n g SAICI.   As

t h e c o u r t i n Bosurgi reasoned:

        " I t i s beyond q u e s t i o n t h a t SAICI's a t t o r n e y s
        were r e t a i n e d t o a s s e r t i t s a l l e g e d r i g h t t o ,
        and t o o b t a i n p o s s e s s i o n o f , t h e $215,000.
        This r e t a i n e r necessarily required t h e a t t o r -
        neys t o r e s i s t t h e c l a i m s t o t h e fund a s s e r t e d
        by o t h e r p a r t i e s , i n c l u d i n g t h e U n i t e d S t a t e s
        Government. R e c e i p t of p r o c e s s by t h e a t t o r -
        ney i n t h i s s u i t , which i n v o l v e s r e l a t i v e
        r i g h t s t o t h e s e t t l e m e n t fund, w a s a necessary
        i n c i d e n t of t h e a t t o r n e y ' s e f f o r t t o e s t a b l i s h
        SAICI's c l a i m t o t h e s e t t l e m e n t fund by op-
        p o s i n g t h e c l a i m s o f t h e government, as w e l l
        as t h o s e of t h e o t h e r c l a i m a i n t s . L i t i g a t i o n
        w i t h t h e United S t a t e s must have been i n t e n d e d
        as w i t h i n t h e s c o p e of t h e a t t o r n e y ' s a u t h o r i t y ,
        s i n c e t o o b t a i n t h e fund f o r SAICI, i t s a t t o r -
        neys would i n e v i t a b l y have t o f a c e and overcome
        t h e c l a i m of t h e U n i t e d S t a t e s . "     3 4 3 F.Supp.
        a t 818.

        I n t h e present case, T a l b o t t ' s attorney necessarily
would b e r e q u i r e d " t o r e s i s t t h e c l a i m s t o t h e fund a s s e r t e d
by o t h e r p a r t i e s . " L o g i c a l l y h i s d u t y a l s o e x t e n d s t o pro-
t e c t i n g h i s c l i e n t ' s c l a i m a g a i n s t t h e judgment d e b t o r ' s

a t t e m p t t o b l o c k t h e e x e c u t i o n sale.      A s t h e person e n t r u s t e d

t o safeguard h i s c l i e n t ' s i n t e r e s t s through t h e treacherous
journey from judgment to satisfaction, Talbott's attorney
was "not only adequate, but probably optimal" as the person
to receive service of process. 343 F. Supp. at 818.   In a
circumstance similar to that in Bosurgi and the instant
case, another federal court echoed this conclusion:
     "There is no fear  ...  that service of the
     summons and complaint upon [the attorney]
     would not be brought home to each principal.
     This is at times a matter of concern in these
     problems of service of process through claimed
     authorized agent. That service of process upon
     their lawyer would bring notice of the lawsuit
     to [the principals] seems beyond argument and
     is evident here from the motion itself in their
     behalf to quash the service. Also, a lawyer
     endowed with all the authority given as here
     to act and appear is about the best candidate
     one could choose to insure notice of a pending
     lawsuit." United States v. Davis (N.D. N.Y.
     1965), 38 F.R.D. 424, 425-26. (Bracketed
     material added.)
     Thus, due to the attorney's representation of Talbott
in a closely related action, which necessarily implied a
duty to protect his client's interests against this type of
action, service of process on her attorney was valid as
service on Talbott within the meaning of Rule 4D(2) (a),


     As to Talbott's second contention that the District
Court granted the permanent injunction without considering
evidence at a hearing, it appears that the words of Talbott's
attorney precluded the need for such a hearing.   The order
granting the permanent injunction states that he told the
judge his client did not intend to proceed on the writ of
August 29.   While Talbott's attorney later declared that
what he said was "in all likelihood" the defendant did not
intend to proceed on the writ, it is clear that the judge
and the other attorneys present at the April 11, 1978 con-
ference understood Talbott's attorney to say his client did
not intend to proceed on the writ.   Under these circumstances,
t h e D i s t r i c t C o u r t ' s v e r s i o n of t h e r e p r e s e n t a t i o n s of a n

a t t o r n e y must be c o n s i d e r e d t h e b e s t g u i d e o f what he s a i d .

        The D i s t r i c t C o u r t had j u r i s d i c t i o n t o e n t e r i t s A p r i l

11, 1978 o r d e r e n j o i n i n g t h e s h e r i f f ' s s a l e .      Carole T a l b o t t

may proceed under a new w r i t a s p r o v i d e d i n t h a t o r d e r .



CAUSE NO.       14363     --   ORDER NUNC PRO T N
                                               U C

        I n t h i s t h i r d cause appellant Talbott seeks t o set

a s i d e a n o r d e r of t h e E l e v e n t h J u d i c i a l D i s t r i c t C o u r t

amending a 1967 judgment nunc p r o t u n c .                       A s d e s c r i b e d above,

C a r o l e T a l b o t t ' s f e d e r a l judgment o f August 1 3 , 1976, i s

a g a i n s t John H.     Doble, who i s p r e s e n t l y t h e r e c i p i e n t of

payments under a c o n t r a c t f o r deed d a t e d May 1, 1975, a s a

t e n a n t i n common w i t h Helen I. Doble, h i s w i f e .                   John W.

Doble, D o b l e ' s s o n , i s a l s o t h e r e c i p i e n t of payments under

a s e p a r a t e c o n t r a c t f o r deed d a t e d May 1, 1975.

        I n 1966, John H.           Doble, Helen I. Doble, John W.                      Doble

and J o y c e Doble b r o u g h t a q u i e t t i t l e a c t i o n i n t h e E l e v e n t h

J u d i c i a l D i s t r i c t i n L i n c o l n County.       In t h e pleadings f o r

t h a t a c t i o n t h e Dobles d i d n o t i n d i c a t e s e p a r a t e ownership

of t h e v a r i o u s t r a c t s t o which t h e y wished t o q u i e t t i t l e s ,

b u t t h e y d i d p r e s e n t s e p a r a t e e v i d e n c e of ownership.          John

W.   Doble b r o u g h t b e f o r e t h e c o u r t e x h i b i t s o n e t h r o u g h t h r e e

which w e r e w a r r a n t y d e e d s g r a n t i n g v a r i o u s t r a c t s t o him and

h i s w i f e as j o i n t t e n a n t s .    These t r a c t s , a l l l o c a t e d i n

Township 37 N o r t h , Range 28 West M.P.M.                      were:
        Exhibit 1                S e c t i o n 26         E/2    NE/4

        Exhibit 2                Section 11               W/2 N E / 4 , E / 2 NE/4
                                                          m/4, E/2 SE/4 NW/4,
                                                          SW/4 SE/4 NW/4,
                                                          S/2 NW/4 SE/4 JW/4

        Exhibit 3                Section      10          S/2 SE/4
                                 Section      11          S E / ~SW/4, W/2 S W / ~
                                 Section      13          Lots 2, 3 ( ~ / 2 E / ~ )
                                                                           N
                                 Section      14          m/4
         John H.      Doble produced w a r r a n t y d e e d s g r a n t i n g t h e

f o l l o w i n g t r a c t s t o him and h i s w i f e a s j o i n t t e n a n t s a s

e x h i b i t s f o u r t h r o u g h seven:

         Exhibit 4                Section 3                 L o t s 2 and 7

        Exhibit 5                 Section 15                NE/4    SE/4

        Exhibit 6                 Section 1 4              1W/4 SW/4

        Exhibit 7                 Section 11               W/2 NE/4        W/4,
                                                           N/2 NW/4        SE/4 W/4

The D i s t r i c t C o u r t g r a n t e d judgment f o r t h e Dobles i n t h e i r

q u i e t t i t l e a c t i o n on J a n u a r y 6, 1967, b u t f a i l e d t o i n d i -

c a t e s e p a r a t e ownership of t r a c t s on t h e d e c r e e .              The o n l y

mention of t h e p a r t i e s by name i s i n t h e c a p t i o n of t h e

judgment and d e c r e e , which s i m p l y l i s t s a l l f o u r Dobles as

plaintiffs.

        On March 28, 1978, a f t e r f i l i n g a t r a n s c r i p t of t h e

f e d e r a l judgment w i t h t h e N i n e t e e n t h J u d i c i a l D i s t r i c t

C o u r t , C a r o l e T a l b o t t o b t a i n e d a f e d e r a l w r i t of e x e c u t i o n .

The U n i t e d S t a t e s M a r s h a l l l e v i e d on t h e p r o p e r t y l i s t e d i n

t h e 1967 q u i e t t i t l e d e c r e e on A p r i l 5 , 1978, and s e t t h e

d a t e f o r s a l e of t h e p r o p e r t y on May 1 8 .

        O n May 2 D o b l e ' s a t t o r n e y f i l e d a motion t o amend t h e

1967 judgment nunc p r o t u n c t o r e f l e c t t h e s e p a r a t e owner-

ship.      The N i n e t e e n t h J u d i c i a l D i s t r i c t C o u r t g r a n t e d t h a t

motion t h e same day.

        T a l b o t t c o n s i d e r s h e r s e l f aggrieved because she i n t e r -

p r e t s t h e o r d e r nunc p r o t u n c t o have been a d e v i c e t o

p r o t e c t D o b l e ' s p r o p e r t y from h e r r i g h t f u l c l a i m .     This

h i n g e s upon h e r i n t e r p r e t a t i o n of t h e 1967 judgment which

q u i e t s t i t l e t o t h e v a r i o u s Doble t r a c t s i n L i n c o l n County.

H e r c l a i m i s t h a t t h e a c t i o n s e r v e d t o t r a n s f e r one-half           of

John W.      and J o y c e D o b l e ' s i n t e r e s t i n t h e i r s e p a r a t e l a n d s

t o John H.       and Helen Doble "by o p e r a t i o n of law", and
s i m i l a r l y t o t r a n s f e r one-half of John H.          and Helen Doble's

i n t e r e s t i n t h e i r s e p a r a t e l a n d s t o John W.   and Joyce Doble
by o p e r a t i o n of law.       Under t h i s t h e o r y it would appear t h a t

John H. and Helen have r e t a i n e d t h e i r h a l f i n t e r e s t i n t h e

l a n d which John W.         and Joyce p u r p o r t t o have s o l d t o o t h e r s

under t h e May 1, 1975, c o n t r a c t f o r deed.

        S e v e r a l f a c t o r s , however, make c l e a r t h a t John H.         and

Helen Doble have never a c q u i r e d any i n t e r e s t i n John W.                    and

Joyce Doble's l a n d .          F i r s t , t h e q u i e t t i t l e a c t i o n which t h e

Dobles f i l e d i n 1966 made no mention of a t r a n s f e r of i n t e r e s t s

among t h e Dobles.           I t s purpose was c l e a r l y t o g i v e t h e

Dobles uncontested t i t l e t o t h e i r v a r i o u s t r a c t s , e s p e c i a l l y

a s a g a i n s t t h e Bonners F e r r y Lumber Co. L t d . ,          t h e C.E.

Conrad E s t a t e , I n c . ,   t h e Conrad C o r p o r a t i o n , and s e v e r a l

other individuals.

        Second, t h e evidence produced a t t h e h e a r i n g on t h e

q u i e t t i t l e p e t i t i o n c l e a r l y showed John W.      and Joyce Doble

a s t h e g r a n t e e s of c e r t a i n t r a c t s and showed John H.         and

Helen Doble a s t h e g r a n t e e s of c e r t a i n o t h e r t r a c t s .       In the

absence of any p l e a d i n g o r evidence t h a t e i t h e r of t h e Doble

f a m i l i e s claimed ownership i n t h e l a n d s s t a n d i n g i n t h e name

of t h e o t h e r , t h e D i s t r i c t Court could n o t t r a n s f e r t i t l e

from t h e one c o - p l a i n t i f f   t o the other co-plaintiff.                 The

nunc p r o t u n c o r d e r d i d no more t h a n c l a r i f y t h e evidence

and t h e law governing t h e c a s e .

       T h i r d , t h e Dobles have t r e a t e d t h e i r ownership a s

separate since the quiet t i t l e action.                    The c o n t r a c t s f o r

deed which t h e Doble f a m i l i e s e n t e r e d i n t o i n May, 1975, a r e

completely s e p a r a t e and on t h e i r f a c e convey s e p a r a t e t r a c t s

of l a n d .   One d e s c r i b e s John H.      and Helen Doble a s t e n a n t s

i n common.       C l e a r l y t h e s e people i n 1975 c o n s i d e r e d them-
s e l v e s t o be s e p a r a t e owners of s e p a r a t e l a n d s , and d e a l t

s e p a r a t e l y with t h e purchasers of t h e i r land.

         I n 1978 when C a r o l e T a l b o t t g a v e n o t i c e of h e r i n t e n t

                                                  all
t o e x e c u t e h e r judgment by s e l l i n g - t h e l a n d l i s t e d i n

t h e 1967 d e c r e e , t h e Dobles u n d e r s t a n d a b l y became concerned

and moved t o amend t h e d e c r e e t o c l e a r l y r e f l e c t t h e i r t r u e

interest.          The o n l y e f f e c t o f t h e May 2 , 1978 o r d e r c o r -

r e c t i n g t h e judgment was t o r e f l e c t t h e o r i g i n a l i n t e n t of

the parties.           Amendments a r e p e r m i s s i b l e under Rule 60 ( b ) ( 6 ) ,

M.R.Civ.P.,         where t h e y w i l l make t h e meaning of a judgment

o r d e c r e e more c l e a r and w i l l n o t a c t i n e q u i t a b l y o r t o t h e

p r e j u d i c e of a p a r t y .     Smith v . J a c k s o n Tool         &   Die, I n c .

(5th C i r .     1 9 7 0 ) , 426 F.2d 5 , 8.           Here,      t h e Dobles had l i t t l e

r e a s o n t o s u s p e c t t h a t a s u b s e q u e n t c r e d i t o r would, more

than a decade l a t e r , i n t e r p r e t t h e q u i e t t i t l e decree t o

mean t h e f o u r Dobles w e r e t e n a n t s i n common of a l l l a n d

involved i n t h e decree.                A d i f f e r e n t q u e s t i o n might be pre-

s e n t e d i f T a l b o t t ' s t h e o r y o f t h e e f f e c t of t h e 1967 d e c r e e

was more p l a u s i b l e , and t h e o r d e r nunc p r o t u n c w a s i n f a c t

a change i n t h e o r i g i n a l i n t e n t i o n of t h e q u i e t t i t l e de-

cree.      But under t h e t o t a l c i r c u m s t a n c e s of t h i s c a s e , t h e

order does n o t appear t o p r e j u d i c e T a l b o t t .               I t merely

c l a r i f i e s what had always been i n t e n d e d .              With t h i s d e t e r -

m i n a t i o n , it i s u n n e c e s s a r y t o c o n s i d e r D o b l e ' s c l a i m t h a t

Talbott lacks standing.

        The o r d e r nunc p r o t u n c of May 2,                1978, i s a f f i r m e d .

The o r d e r d o e s n o t a c t i n e q u i t a b l y b u t r a t h e r c l a r i f i e s what

w a s o r i g i n a l l y i n t e n d e d by t h e 1967 q u i e t t i t l e a c t i o n .




                                                           Justice
                                                                      d          k
W e Concur:




J u d g e , s i t t i n g i n p l a c e of M r .
Chief J u s t i c e Haswell




~ i s t r i & u d ~ es ; t k i n g i n p l a c e
             ~         i
of M r .   J u s t i c e Sheehy